Citation Nr: 9910057	
Decision Date: 04/12/99    Archive Date: 04/29/99

DOCKET NO.  96-45 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for bilateral valgus knee 
deformity and genu recurvatum.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Todd R. Vollmers, Associate Counsel



INTRODUCTION

The veteran had active service from June 1972 to August 1992.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Washington, D.C., in 
June 1993 that denied the claimed benefits.  

In February 1999, a hearing was held at the Board before C.W. 
Symanski, who is the member of the Board rendering the final 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b) (West 1991).

In addition, it is noted that the veteran had appealed the 
ratings assigned to service connected hypertension and a 
right wrist disability; however, the RO subsequently granted 
increased ratings for these disabilities and during the 
course of the hearing conducted in February 1999, he stated 
that he no longer wished to appeal those ratings.  
Accordingly, the increased rating issues are no longer before 
the Board.


FINDINGS OF FACT

1.  The claim for service connection for bilateral valgus 
knee deformity and genu recurvatum is not accompanied by any 
medical evidence to support the claim. 

2.  The claim for service connection is not plausible.


CONCLUSION OF LAW

The claim for service connection for bilateral valgus knee 
deformity and genu recurvatum is not well grounded.  38 
U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records do not contain many 
references to knee problems.  The veteran's initial physical 
examination for entrance to a service academy in February 
1968 found his lower extremities, including knees, to be 
normal.  Subsequent examinations during service in October 
1971, October 1976, September 1978, February 1979, and 
February 1987 were negative for knee problems.  The veteran's 
retirement physical examination in August 1992 found his 
lower extremities to be normal, and included the veteran's 
report of "Sharp pain left knee since 1991 noticed while 
climbing stairs, no medical treatment sought."

A VA examination in January 1993 found that the veteran's 
knees had "mild valgus deformities bilat[erally]," and 
"mild genu recurvatum bilat.[erally]."  Diagnosis was of 
bilateral valgus knee deformities and bilateral genu 
recurvatum.  An x-ray found the veteran's knees to be normal.

During a personal hearing at the RO in December 1994, the 
veteran testified that toward the end of his career he 
mentioned to military doctors that he had soreness in his 
knees from running and exercise.  The veteran also stated 
that a VA doctor found bilateral valgus knee deformation 
during a post-retirement examination and recommended that the 
veteran not run anymore.  The veteran also testified that his 
knee condition was congenital in nature, and that he believed 
it was aggravated by the exercise necessary to maintain 
physical fitness while in service.  The veteran stated that 
he has trouble walking up and down stairs, and that he has 
had to curtail exercise due to his knees.

A VA examination in March 1995 found a slight varus condition 
of both knees.  Diagnosis was of "bilateral valgus 
condition, both knees," and "essentially normal knees on 
physical examination."

A VA examination in July 1997 again diagnosed "Bilateral 
valgus deformities of the knees."  An x-ray showed "No 
fracture, dislocation, or other bone abnormality [was] seen.  
Soft tissues [were] unremarkable."  The impression given was 
of "normal right and left knees."

A hearing before the Board was held in February 1999, and the 
veteran testified to sharp pain in his knees that occurred 
when he gets in and out of a car, or goes up or down stairs.  
The veteran again testified that he believed that exercise 
required during service had aggravated his knee condition.

Analysis

Service connection connotes many factors, but basically means 
that the facts, as shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with military service or, if pre-existing 
such service, was aggravated therein.  38 U.S.C.A. §  1131.  
This determination requires a finding of a current disability 
that is related to an injury or disease incurred during 
service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

A person submitting a claim for VA benefits has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  38 
U.S.C.A. §  5107(a); see also Carbino v. Gober, 10 Vet. App. 
507 (1997).  A well grounded claim is a "plausible claim, 
one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of §  [5107(a)]."  
Murphy v. Derwinski, 1 Vet. App. 79, 81 (1990).  The United 
States Court of Appeals for Veterans Claims (formerly the 
United States Court of Veterans' Appeals) (Court) has held 
that a claim must be accompanied by supportive evidence and 
that such evidence "must justify a belief by a fair and 
impartial individual that the claim is plausible."  Tirpak 
v. Derwinski, 2 Vet. App. 609, 610 (1992).  In order for a 
claim to be well grounded, there generally must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
some circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability (including through statutory presumptions 
that certain diseases manifesting themselves within certain 
prescribed periods of time are related to service).  Epps v. 
Brown, 9 Vet. App. 341, 343-44 (1996), aff'd sub nom. Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table).

The quality and quantity of the evidence required to meet the 
veteran's burden will depend upon the issue presented by the 
claim.  Where the issue is factual in nature, competent lay 
testimony, even if only consisting of the veteran's 
testimony, may constitute sufficient evidence to establish a 
claim as well grounded.  However, where the issue involves 
medical causation or a medical diagnosis, it requires 
competent medical evidence establishing the claim as 
plausible or possible.  Evidentiary assertions by the 
appellant must be accepted as true for purposes of 
determining whether a claim is well grounded, except where 
the evidentiary assertion is inherently incredible.  King v. 
Brown, 5 Vet. App. 19 (1993).  Nevertheless, a claimant does 
not meet his burden by merely presenting lay testimony, 
including his own, since lay persons are not competent to 
offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Lay assertions of medical causation or 
diagnosis cannot constitute evidence to render a claim well 
grounded under §  5107(a); if no medical evidence is 
submitted to support a claim, the claim cannot be well 
grounded.  Tirpak v. Derwinski, 2 Vet. App. at 610-11 (1992).

The veteran has submitted evidence that he has bilateral 
valgus deformities and genu recurvatum in his knees, first 
diagnosed in January 1993.  

The veteran states that this knee condition was aggravated 
during service.  However, the veteran's service medical 
records do not contain any references to treatment for a knee 
condition.  The veteran's knees were examined during his 
retirement examination in August 1992, and no abnormalities 
were noted.  The only entry concerning the veteran's knees 
was his report to the physician of pain in his left knee 
while climbing stairs, noticed since 1991.

Most importantly, the veteran has not submitted any evidence 
to connect a current knee disorder with an injury or disease 
that was present during his military service.  Although the 
veteran's statements and testimony must be accepted as true 
for determining whether his claim is well grounded, his 
opinion that his knee condition was aggravated by service is 
entitled to no probative weight because, as a layperson, he 
is not competent to offer such an opinion.  Espiritu.  The 
veteran may believe that there is a cause and effect 
relationship between his knee problems and his military 
service, but medical evidence regarding medical diagnosis and 
etiology is still required.  In this case, there is no 
medical evidence showing a connection between the veteran's 
current knee problems and an injury or disease incurred in or 
aggravated by service.

Therefore, the criteria for establishing a well grounded 
claim under Caluza v. Brown are not met, since the veteran 
has not provided any medical evidence showing a nexus between 
his knee disability and an in-service injury or disease.  
Lacking such evidence, the veteran's claim is not plausible 
and so must be denied as not well grounded.


ORDER

In the absence of a well grounded claim, service connection 
for bilateral valgus knee deformity and genu recurvatum is 
denied.


		
	C. W. Symanski
	Member, Board of Veterans' Appeals



 

